      Case 3:18-cv-02106-CCC-MA Document 9 Filed 05/12/20 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TYREE V. SCOTT,                           :   CIVIL ACTION NO. 3:18-CV-2106
                                          :
                   Petitioner             :   (Chief Judge Conner)
                                          :
             v.                           :
                                          :
FCI SCHUYLKILL,                           :
                                          :
                   Respondent             :

                                      ORDER

      AND NOW, this 12th day of May, 2020, upon consideration of the Court’s

Order to Show Cause on April 6, 2020, Doc. 6, and Petitioner’s failure to respond

thereto, the Petition for Writ of Habeas Corpus brought pursuant to 28 U.S.C. §

2241, is DISMISSED AS MOOT and the Clerk of Court shall CLOSE this matter.




                                       /S/ CHRISTOPHER C. CONNER
                                       Christopher C. Conner, Chief Judge
                                       United States District Court
                                       Middle District of Pennsylvania
